
49.	 Mr. President, it gives me great pleasure and honor to extend to you, on behalf of the United Arab Emirates, my sincere congratulations on your election to the presidency of the current session of the General Assembly. Your election to this high office exemplifies the international community's confidence in your country's leading and constructive role in international forums, particularly the United Nations. It is also an expression of confidence in your ability and wisdom to carry out the important tasks entrusted to this session. The close and intimate relationship that we have with fraternal Iraq makes us share the same sentiments of satisfaction in the confidence that has been shown in you.
50.	We should like also to take this opportunity to express our deepest gratitude and appreciation to your predecessor, Mr. Rudiger von Wechmar, who presided over the previous session and subsequently the eighth emergency special session with a competence and objectivity that earned him the respect of us all.
51.	We wish also to take this opportunity to reiterate our appreciation to the Secretary-General for his endeavors aimed at enhancing the role of the United Nations in the solution of problems confronting the contemporary world, the continued existence of which, without just and radical solution, will threaten the peace and security of mankind.
52.	The delegation of the United Arab Emirates has the pleasure of welcoming Vanuatu and Belize to the United Nations. In expressing our sincerest congratulations on their independence and admission to membership in the United Nations, we look forward to the realization of the universality of the Organization, when all territories under colonial rule and foreign occupation will be liberated and admitted to the United Nations.
53.	The international situation, on both the political and economic levels, has steadily worsened since the last session. The Secretary-General referred to this situation in his annual report on the work of the Organization by stating that EastWest relations have once again become severely strained as a result of the abandonment of the policies of detente [see A/36/J, sect. 7]. This has been aggravated by emphasis on the arms race; by consideration of military superiority as the main factor in relations among the great Powers; by the use of arms in certain areas or the threat of the use of arms in others, in violation of the principle of noninterference in the internal affairs of States as well as of the right to self-determination, particularly on the part of certain great Powers; and by non-respect for human rights and basic values.
54.	We observe with great concern the interference, direct or indirect, by certain great Powers in the internal affairs of other countries and even military aggression against them. This interference represents a violation of the Charter of the United Nations and of international conventions and treaties which embody the principle of noninterference and the right of every State to choose the form of government it desires. We therefore deplore and denounce such interference in all its forms. The consequences of this interference are not borne by the victimized countries alone but affect us all, and in particular the countries of the third world. An example of this reality has been the escalation of the military presence of the great Powers in our region and in the region of the Indian Ocean.
55.	Because of its Arab commitments and its status as a member of the nonaligned movement, the United Arab Emirates firmly believes that the security of the Gulf is the sole responsibility of the countries of the Gulf. Consequently, it refuses to join any military alliances. It also rejects the interference by any foreign country in its internal affairs, including the imposition of any form of protection over its territory. My country also considers the creation of any foreign force entrusted with the so-called protection of the Gulf's security as a violation of the sovereignty of the region's States and a threat to their integrity and stability.
56.	The political will of the Arab States of the Gulf has resulted in the formation of the Gulf Cooperation Council. The creation of this Council is an expression of the aspirations of the peoples and Governments of the area and their determination to create a viable framework designed to promote coordination, cooperation and integration among member States in all fields. The Council will enable its members to deepen and strengthen ties as well as unify their economic, social, informational and administrative systems. The establishment of the Council conforms to the Charter of the United Nations, which encourages coordination and cooperation among States of the same region.
57.	As regards the Indian Ocean, which involves us, my country has supported and will continue to support the General Assembly resolution on the Declaration of the Indian Ocean as a Zone of Peace. In this context, we regret the position adopted by certain States and in particular by the major Powers, which has led to the postponement of the conference which was scheduled to meet at Colombo in 1981 for the purpose of prescribing the necessary measures for the implementation of that Declaration.
58.	The ongoing war between Iraq and Iran is to us a source of grief and sorrow. This war has lasted too long and has resulted in enormous human and material loss. Its continuation is not in the interest of either party. It must stop, not only to save lives and restore peace and security in the area, but also to exclude any external interference by the great Powers and others. Iraq's response to initiatives for peace has earned the admiration of the international community. We urge the continuation of the efforts exerted by the Secretary-General, the Organization of the Islamic Conference and the nonaligned movement for a ceasefire and the elimination of the causes that triggered the war.
59.	Deterioration in the policy of detente has led to a similar deterioration in disarmament negotiations and in attempts to end the arms race. In 1980, armaments cost almost $500 billion, that is, 6 per cent on the world's gross national product. In addition to that, the stockpiling of more and improved weapons has continued, specifically in the realm of nuclear, bacteriological and neutron weapons.
60.	In view of this explosive situation, we express our concern over the escalation of the arms race, which endangers international peace and security and leads to the great squandering of resources that could have been devoted to the service of mankind if employed for the purpose of economic and social development,
61.	We also appeal to the big Powers to put an end to the deterioration in detente and not to think of security only in military terms. Otherwise, the second special session of the General Assembly devoted to disarmament will be doomed to failure.
62.	Recent developments in South Africa and Namibia arouse our gravest concern. The minority regime is still striving to maintain its domination over the indigenous African people and to undermine their dignity by denying them the exercise of their political rights, including the right to self-determination. The racist regime in South Africa persists in the practice of the policy of apartheid and in the establishment of Bantustans in defiance of the United Nations and world public opinion, both of which have condemned that policy as a violation of human rights and values and of the purposes and principles of the Charter of the United Nations.
63.	In Namibia, the racist regime of Pretoria persists in its defiance of the United Nations by rejecting its resolutions, consolidating its own racist colonialist regime and preventing the attainment of independence by this Territory and the exercise by its people of its right to self determination under the leadership of SWAPO, its sole legitimate representative. The support rendered by certain Western countries to South Africa is the main factor that has encouraged the Pretoria regime in undertaking its aggressive colonialist policies.
64.	Consequently, last April the Security Council considered the Namibian question and the obstructionist role of the racist regime in order to determine what steps should be taken with regard to this. Regrettably, three great States, permanent members of the Council, vetoed the four draft resolutions submitted to the Council. It was therefore necessary to convene an emergency special session of the General Assembly, in accordance with resolution 377 (V), entitled "Uniting for peace". My country supported the convening of that session, participated in its debates and strongly supported the resolution adopted with regard to this question.
65.	We strongly condemn the repeated acts of aggression committed by the racist regime of Pretoria against the front-line African States. We urge the Security Council to apply against that regime the provisions of Chapter VII of the Charter.
66.	We nurture the hope that the countries which support South Africa will learn the lessons of history and realize the inevitability of the emancipation of all peoples from the yoke of colonialism and racism, We also hope that those countries will abandon their current policies under which priority is given to their economic and strategic interests over human principles and ideals and the rule of international law.
67.	This also applies with regard to Kampuchea, whose people have suffered for so long from foreign interference and aggression.
68.	We believe that the time has come to settle the conflict between North Korea and South Korea through dialog, with a view to eliminating the causes of disagreement between them and satisfying the desire of their people to unite.
69.	We welcome the report of the Secretary-General regarding the development of the current negotiations between the Greek and Turkish communities in Cyprus, which have entered a more constructive stage. We express our hope for the success of the intense efforts being exerted to enable the current negotiations to culminate in an agreement providing for the security and coexistence of the people of the island and guaranteeing the territorial integrity and neutrality of the Republic of Cyprus.
70.	We all expected that at the last session of the Third United Nations Conference on the Law of the Sea a convention would be concluded during 1981. However, such expectations were not fulfilled, owing to the reevaluation by the new United States Administration of some of the provisions of the draft convention, in particular those pertaining to the exploitation of the seabed.
71.	My country, as a member of the Group of 77 developing countries, concurs with that Group's rejection of the American attitude and considers it an obstacle to what had been agreed to following lengthy negotiations among all participants, including the United States. In hoping for the removal of these obstacles, we insist on the conclusion of the convention no later than 1982. We see the conclusion of such an agreement as enhancing the role of the United Nations in finding practical solutions to the other major global problems.
72.	At previous sessions of the General Assembly the United Arab Emirates has described in detail the principles and convictions upon which its policies regarding the Middle East problem and the question of Palestine are based. The most important of these principles are the following: first, recognition that the question of Palestine constitutes the crux and essence of the Middle East problem and that consequently the ArabIsraeli conflict cannot be resolved without the simultaneous resolution of the Palestinian problem; secondly, complete and unconditional Israeli withdrawal from the occupied Arab territories, including Al Quds Al Sharif; thirdly, the exercise by the Palestinian people of its inalienable rights, including the right of return, the right to self-determination without external interference, the right to national independence and complete sovereignty and the right to establish its independent and sovereign State in Palestine; and, fourthly, participation by the PLO, the sole representative of the people of Palestine, on an equal footing in any attempts or efforts made and any conference held to settle this problem.
73.	We consider that the principles enunciated by Prince Fahd of Saudi Arabia constitute the basis for a just and comprehensive solution to the ArabIsraeli conflict. We welcome and support his statement as a constructive step towards the return of stability and security to the Middle East region.
74.	The period since the last session has been characterized by Israel's persistence in its aggressive policies and its violations of the principles of the Charter of the United Nations and the rule of international law, thus defying the world community and the international consensus.
75.	Israel continues to pursue its policy of Judaization of the Holy City of Jerusalem and the eradication of its Arab and Islamic character. It also continues to carry out excavations that threaten the survival of the holy Al Aqsa mosque, which has a unique significance for Moslems throughout the world. In reiterating our absolute condemnation and rejection of these aggressive Israeli measures, we reaffirm our adherence to the resolutions adopted by the Organization of the Islamic Conference with respect to Jerusalem and welcome the resolutions of the United Nations which firmly reject the annexation by Israel of Jerusalem and the transformation of it into the capital of Israel.
76.	In the occupied Arab and Palestinian territories, the Israeli authorities continue to confiscate Arab lands and to establish settlements aimed at the imposition of a fait accompli, the obstruction of the return of those lands and the denial to the Palestinian people of the exercise of the right to self-determination and the establishment of its independent State. It is time for the United Nations, and in particular the Security Council, to impose sanctions on Israel for its policies, which contravene many of its resolutions as well as international rules and conventions.
77.	Israel has not confined its colonial practices to that phase but has engaged in other types of infringement such as expulsion of certain Palestinian leaders, including elected mayors, restriction of the civil rights of numerous leaders and even attempts to assassinate some of them, interference in educational affairs, imprisonment, demolition of houses, deportation of inhabitants to other areas and other methods of repression, oppression and terrorism.
78.	While condemning those measures, we believe that it is incumbent on the international community to put an end to them once and for all.
79.	In Lebanon, Israel has recently escalated its ferocious and barbaric attacks against civilian installations and Palestinian refugee camps. Israel even went so far as to bomb civilian quarters in Beirut, killing and injuring hundreds of civilians and completely destroying numerous buildings, bridges and other installations. The report of each of the two fact-finding committees appointed by the Organization of the Islamic Conference and the non aligned movement are graphic evidence of this.
80. Israel did not confine its aggression to neighboring areas but extended it to attacking Iraq. Violating the airspace of three Arab countries, Israel then bombed and destroyed Iraq's nuclear installations employed for peaceful purposes. The world condemned and deplored those two acts of aggression. We had hoped that the Security Council would go beyond condemnation and the demand for restitution to the application of Chapter VII of the Charter against that aggressive State.
81.	In this connection, we appeal to the States which support Israel, in particular the United States, to abandon their partisan policies by giving priority to the principles and purposes of the Charter. We expect them to participate in a concerted effort for this noble cause, which entails deterring the aggressor, terminating defiance of the United Nations and its resolutions, safeguarding the Organization and its prestige and exerting pressure on Israel to comply with United Nations resolutions.
82.	It is indeed regrettable that the Government of the United States recently announced a strategic alliance with Israel. That alliance, in our opinion, constitutes encouragement to Israel to persist in its aggressive and expansionist policies and its defiance of the international will.
83.	The world economy has been experiencing a progressive deterioration. The damaging outcome of that deterioration has affected the economies of all States in the world, but the damage done to the developing countries has been greater, and this has resulted in an additional burden on their endeavors for development. The continued manifestation of that deterioration is attributed to the deficiencies that still characterize the bases governing the world economic system. Those bases were established under conditions of absolute domination by the capitalist countries. Such a situation no longer exists, because of the drastic developments witnessed by the world in the past 30 years. Hence, there has been a need to introduce fundamental changes in the system to allow it to adjust to the new circumstances.
84.	That need has been expressed with increasing clarity through a series of important resolutions adopted by the General Assembly since its sixth special session, The most vital have been the Declaration on the Establishment of a New International Economic Order [resolution 3201 (SVI)} and the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)]. Those resolutions contain firm bases on which a just economic system could be built. The international community has been unable to implement those resolutions because of the position of some industrial nations which consider that the developing nations could participate in international decision-making on a basis of equality only at the expense of the industrial nations' absolute control of the world economic system, and that failure has led to feelings of frustration and disappointment. As a result, world efforts have suffered a great setback. Those efforts were oriented towards establishing and implementing general guidelines for economic reform, but they have failed to bear fruit because some countries have not respected their declared commitments.
85.	We express our increasing concern over the suspension of those negotiations, and we share the confidence of the world community that their resumption and success will establish important components for the foundations of a viable economic system that will enable the international community to surmount its crises. We hope that the Cancun meeting will pave the way for the resumption of those negotiations.
86.	The experience of past years has demonstrated that certain regional methods, far from alleviating the impact of world problems, have created new problems. The conclusion to be drawn from that experience is that economic issues, though they may be regional in origin, have global effects. Hence the global character and the comprehensiveness of the impact of economic questions require collective participation by all in the effort to change the structure of the remedies currently advocated.
87.	In this respect, it is important to affirm that the final objective of establishing new international economic relations based on fairness and mutual respect is in the interest of mankind, since the health and prosperity of the industrial economies are to a great extent linked to the development of the developing world. The demands for change thus acquire a global and comprehensive dimension.
88.	Some sectors of the world economy require urgent global action. Thus, inflation, monetary instability, protectionism and other problems have paralyzed the world economy.
89.	Despite the fact that inflation is a phenomenon originating in the industrial countries, its negative effects have reached the developing nations and created new difficulties for their development. This calls for urgent international action that would curtail the impact of this phenomenon.
90.	The world economy also suffers from an unstable monetary system as a result of drastic fluctuations in the rates of exchange of major currencies. Those fluctuations have had damaging effects on the economies of many countries, in particular those of the developing countries whose export earnings have diminished. The world has the responsibility of reducing the impact of those fluctuations. A major step in that direction lies in the establishment of international supervision over the exchange rate of key currencies, as well as in the diminution of the dominant role of some of those currencies. Such measures would constitute an enormous step forward toward the establishment of a new world monetary system.
91.	In addition to this, world trade has recently witnessed an increase in the protectionist measures practiced by developed countries. Those measures impose new restrictions on the movement of international commerce and have victimized the developing countries by reducing their income from foreign trade, which renders them unable to rectify the deficits in their balances of payments. That leads to a great decline in international trade, thereby contributing to the continuing deterioration of the world economy.
92.	As an oil-producing country, and aware of its role in world economic relations, the United Arab Emirates has made a great contribution to the improvement of the international economic situation. Our policies on the production and pricing of crude oil and our program of development aid clearly demonstrate our great concern for the integrity of the world economy. Those policies also signify our sincere desire for the alleviation of the world economic crises, even at the cost of diminishing our oil reserves.
93.	In the field of international cooperation, my country has adopted ambitious aid programs which vastly surpass the percentages of gross national product prescribed in the new International Development Strategy. Through such programs, our revenues have been transferred to the developing nations in the form of grants and soft loans, as an expression of solidarity with the developing countries. That aid has been granted despite the fact that my country is itself a developing country, newly independent, and needs much of its resources to establish its economic and social institutions.
